DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17, 18, and 28 are objected to because of the following informalities:
Claims 17 and 18 refer to “an air”. This should be corrected to “air”.
Regarding claim 28, the word "vial" is misspelled as "vail" in line 2 on page 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4 recites the limitation "the two adjacent columns" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a second annular shoulder” in line 1. There is insufficient antecedent basis for this limitation in the claim as there is no “first annular shoulder” in claim 10 or the claims upon which claim 10 is dependent.
Claim 10 recites the limitation “a second O-ring” in line 1. There is insufficient antecedent basis for this limitation in the claim as there is no “first O-ring” in claim 9 or the claims upon which claim 9 is dependent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 11 - 13, 16 - 21 and 28 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelkraut et al. (US 2017/0367931 A1), hereinafter Eichelkraut, in view of Weir et al. (US 2016/0271017 A1), hereinafter Weir.

Regarding claim 1, Eichelkraut teaches a vial adapter (Figs. 16 - 19) comprising a first housing (element 61) and a second housing (element 62) movably coupled to the first housing (element 71; Paragraph 90) the first housing and se4cond housing forming a first chamber therein (see annotated Fig. 17 below), a spike disposed in the first housing and the second housing (element 63), the spike having a tip positioned adjacent to a front end of the first housing (tip of spike 63 is adjacent the front, vial mating end of housing 61), a fluid port connected to a back end of the second housing (see annotated Fig 17, also see Figs. 13a and 13b, element 16), a first fluid channel opening at the tip and connected to the fluid port (inherent to Fig. 17; shown in more detail in Figs. 13a and 13b; elements 15 and 39; Paragraphs 61 - 64) and a second fluid channel opening at the tip and connected to the first chamber (inherent to Fig. 17; shown in more detail in Figs. 13a and 13b; elements 42, 43 and 50; Paragraphs 61 - 64 and 67), wherein the displacement of the second housing toward the first housing advances the tip of the spike to protrude out of the first housing and vary a volume of the first chamber (Figs. 16 - 19, element 71; Paragraph 90).
Eichelkraut does not teach a sheath surrounding the first housing and the second housing to form a second chamber between the sheath and an external surface of the first housing and the second housing wherein the second chamber is in air communication with the first chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eichelkraut to comprise the sheath of Weir. Doing so would predictably allow for pressure equalization during use, as recognized by Weir, and would be advantageous in ensuring a sterile environment (Paragraph 90 of Weir). Further, doing so would thus result in a sheath surrounding the first housing and second housing to form a second chamber between an external surface of the first and second housings, the second chamber being in air communication with the first chamber (Paragraphs 11 and 67 of Eichelkraut indicates how ordinarily, the first chamber is connected to the external environment, i.e. outside the first and second housings, via annular space 50 to vent gas. When combined, instead of venting to the environment, the gas path would instead vent to the sheath of Weir once external to the first and second housings of Eichelkraut, thus the first and second chambers would be in air communication with one another via annular space 50).

    PNG
    media_image1.png
    705
    443
    media_image1.png
    Greyscale



Regarding claim 3, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. Eichelkraut further teaches the first sleeve and the second sleeve are partially overlapped to each other at a segment long which the annular gap is positioned (See Annotated Fig. 17 above which shows the annular gap; Paragraphs 11 and 67).

Regarding claim 11, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. Eichelkraut further teaches a front stopper sealed to the first housing and deposed in front of the tip (Fig. 17, element 38; Paragraph 64).



Regarding claim 13, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. Eichelkraut inherently discloses the stopper has a visible piercing marking upon being pierced through by the spike as the act of piercing will create a physical hole in the stopper.

Regarding claim 16, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. Eichelkraut further teaches an air filter coupled along the second fluid channel (Paragraphs 11 and 67).

Regarding claim 17, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. Weir further teaches the sheath comprises a variable volume balloon (Paragraph 86). Thus, it would be inherent that as air is forced out of the first chamber by the displacement of the housings (Fig. 19 shows how the volume of the first chamber is reduced) into the second chamber (via annular gap 50), the balloon would necessarily expand.

Regarding claim 18, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. Weir further teaches the sheath comprises a variable volume balloon 

Regarding claim 19, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. Eichelkraut further teaches upon a vial being attached to the vial adaptor the displacement of the second housing toward the first housing advances the tip of the spike to protrude out of the first housing and positioned in the vial to establish air and fluid communication with an internal space of the vial (Figs. 16 - 19, elements 63 and 71; Paragraph 90).

Regarding claim 20, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. As previously stated in the rejection of claim 1, the vial, first, and second chambers are all in fluid (air) communication with one another (Paragraphs 11, 61 - 64 and 67 of Eichelkraut indicates how ordinarily, the first chamber is connected to the external environment, i.e. outside the first and second housings, via annular space 50 to vent gas, second spike channel 42, and vial 2. When combined, instead of venting to the environment, the gas path would instead vent to the sheath of Weir once external to the first and second housings of Eichelkraut, thus the first and second chambers would be in air communication with one another via annular space 50). As such, it would be inherent that air forced out of one chamber, would pass through to the other chambers such that some air from the first housing would enter the vial and then the second chamber.



Regarding claim 28, Eichelkraut teaches a vial adapter (Figs. 16 - 19) comprising a first housing (element 61) and a second housing (element 62) movably coupled to the first housing (element 71; Paragraph 90) the first housing and se4cond housing forming a first chamber therein (see annotated Fig. 17 above), a spike disposed in the first housing and the second housing (element 63), the spike having a tip positioned adjacent to a front end of the first housing (tip of spike 63 is adjacent the front, vial mating end of housing 61), a fluid port connected to a back end of the second housing (see annotated Fig. 17, also see Figs. 13a and 13b, element 16), a first fluid channel opening at the tip and connected to the fluid port (inherent to Fig. 17; shown in more detail in Figs. 13a and 13b; elements 15 and 39; Paragraphs 61 - 64) and a second fluid channel opening at the tip and connected to the first chamber (inherent to Fig. 17; shown in more detail in Figs. 13a and 13b; elements 42, 43 and 50; Paragraphs 61 - 64 and 67), wherein the displacement of the second housing toward the first housing advances the tip of the spike to protrude out of the first housing and vary a volume of the first chamber (Figs. 16 - 19, element 71; Paragraph 90). Eichelkraut further teaches a vial attached to the front end of the first housing of the vial adaptor, the vial having a liquid sealed 
Eichelkraut does not teach a sheath surrounding the first housing and the second housing to form a second chamber between the sheath and an external surface of the first housing and the second housing wherein the second chamber is in air communication with the first chamber, or wherein upon protruding out of the first housing, the tip of the spike is positioned in the vial and an excessive air in the first chamber enters the second chamber through the vial, and upon the liquid of a volume being drawn out of the vial into the syringe through the second fluid channel of the spike, a supplement air from the first chamber enters the vial to fill the volume in the vial
In the same field of endeavor, Weir teaches a vial adapter comprising a sheath around a central housing (Figs. 7 and 19, elements 24 and 162; Paragraphs 86, 87, and 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eichelkraut to comprise the sheath of Weir. Doing so would predictably allow for pressure equalization during use, as recognized by Weir, and would be advantageous in ensuring a sterile environment (Paragraph 90 of Weir). Further, doing so would thus result in a sheath surrounding the first housing and second housing to form a second chamber between an external surface of the first and second housings, the second chamber being in air communication with the first chamber (Paragraphs 11 and 67 of Eichelkraut indicates how ordinarily, the first chamber is connected to the external environment, i.e. outside the first and second housings, via annular space 50 to vent gas. When combined, instead of venting to the environment, the gas path would instead vent to the 
Further, since the vial, first, and second chambers are all in fluid (air) communication with one another (Paragraphs 11, 61 - 64 and 67 of Eichelkraut indicates how ordinarily, the first chamber is connected to the external environment, i.e. outside the first and second housings, via annular space 50 to vent gas, second spike channel 42, and vial 2. When combined, instead of venting to the environment, the gas path would instead vent to the sheath of Weir once external to the first and second housings of Eichelkraut, thus the first and second chambers would be in air communication with one another via annular space 50), it would be inherent that air forced out of one chamber, would pass through to the other chambers such that some air from the first housing would enter the vial and then the second chamber.
Additionally, as Weir teaches the sheath being for pressure equalization (Paragraph 86), and since the vial, first, and second chambers are all in fluid (air) communication with one another, it is inherent that air from the first and second chambers would enter the vial to replace the volume of fluid that was removed, thus equalizing the pressure as intended by Weir.

Regarding claim 29, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. Weir further teaches the sheath comprises a variable volume balloon (Paragraph 86). Thus, it would be inherent that as air is forced into the second chamber (via annular gap 50), the balloon would necessarily expand.
.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelkraut and Weir as applied to claim 1 above, and further in view of Russo et al. (US 2015/0265500 A1), hereinafter Russo.

	Regarding claim 5, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. They do not explicitly disclose a clamp element attached to the first housing for securing the first housing to a vial.
	In the same field of endeavor, Russo teaches a vial adaptor (Fig. 1; Abstract) using a clamp element to secure the adaptor housing to a vial (Paragraph 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first housing of Eichelkraut and Weir (as the vial is already held by the first housing) to use the clamp element of Russo. Doing so would predictably serve to secure the vial to the first housing with the added benefit of accommodating different vial sizes (recognized in Paragraph 7 of Russo).


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eichelkraut, Weir, and Russo to comprise a first O-ring to grip the sheath to the first housing, wherein the first O-ring is secured between the first housing and the clamp element. Doing so would be obvious so as to provide a tight, sealed connection between said components (recognized in Paragraph 14 of Russo).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelkraut and Weir as applied to claim 28 above, and further in view of Russo.

	Regarding claim 31, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. They do not explicitly disclose a clamp element attached to the first housing for securing the first housing to a vial.
	In the same field of endeavor, Russo teaches a vial adaptor (Fig. 1; Abstract) using a clamp element to secure the adaptor housing to a vial (Paragraph 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first housing of Eichelkraut and Weir (as the vial is already held by the first housing) to use the clamp element of Russo. Doing so would .


Claims 8, 14 - 15, and 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelkraut and Weir as applied to claim 1 above, and further in view of Heil et al. (US 2002/0040206 A1), hereinafter Heil.

Regarding claim 8, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. Eichelkraut further teaches a cap attached to the second housing (Figs. 16 - 19, element 58). However, said cap does not comprise a cap seat attached to the lid pivotally coupled to the cap seat to cover the fluid port.
In the same field of endeavor, Heil teaches a vial adaptor (Fig. 1) comprising a cap having a cap seat attached to an upper housing and a lid pivotally coupled to the cap seat to cover the fluid port (elements 27 and 29; Paragraph 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Eichelkraut and Weir(particularly the top of element 58) to comprise a cap seat and a lid pivotally coupled to the cap seat to cover the fluid port as taught by Heil. Doing so would predictably allow for additional selective access to the fluid port in the second housing in the same manner as disclosed in Heil (Paragraph 16).


In the same field of endeavor, Heil teaches a vial adaptor (Fig. 1) comprising a valve disposed in a fluid port (elements 23 and 32; Paragraph 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid port of Eichelkraut and Weir to comprise a valve as taught by Heil. Doing so would be advantageous in maintaining a sterile environment within the vial adapter before use.

Regarding claim 15, the combination of Eichelkraut, Weir, and Heil substantially disclose the invention as claimed. Heil further teaches the valve member being resiliently deformable to open the fluid port upon insertion of a syringe tip into the valve member (Paragraph 17).

Regarding claim 22, the combination of Eichelkraut and Weir substantially disclose the invention as claimed. They do not explicitly teach a valve member coupled to the fluid port for sealing the fluid port.
In the same field of endeavor, Heil teaches a vial adaptor (Fig. 1) comprising a valve disposed in a fluid port (elements 23 and 32; Paragraph 17; Paragraph 42 of Applicant’s specification indicate a valve and a septum as being equivalent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid port of Eichelkraut and Weir to 

Regarding claim 23, the combination of Eichelkraut, Weir, and Heil substantially disclose the invention as claimed. Heil further teaches the valve member being resiliently deformable to open the fluid port upon insertion of a syringe tip into the valve member (Paragraph 17). Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, Heil teaches the same valve/septum as claimed, and thus the combination of Eichelkraut, Weir, and Heil teaches wherein the septum is configured to be pierce able by a sharp introducer therethrough to form a fluid communication between the vial adaptor and an intermediate device syringe.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelkraut, Weir, and Heil as applied to claim 8 above, and further in view of Russo.

Regarding claim 10, the combination of Eichelkraut, Weir, and Heil substantially disclose the invention as claimed. They do not explicitly disclose a second O-ring to fix the sheath to the 
In the same field of endeavor, Russo teaches a vial adapter (Fig. 1; Abstract) as well as the use of O-rings in various parts of the connection portions of the device (Paragraph 14).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eichelkraut, Weir, and Heil to comprise an O-ring to fix the sheath to the second housing, wherein the second O-ring is secured between the second housing and the cap seat. Doing so would be obvious so as to provide a tight, sealed connection between said components (recognized in Paragraph 14 of Russo).

Allowable Subject Matter
Claims 4, 6, 9, and 24 - 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the closest prior art drawn to Eichelkraut fails to show or make obvious the claimed combination of elements, particularly the plurality of axial grooves and columns as set forth in the claim. While such structures may be known in the art, such as in Figs. 1 and 3 of Harman et al. (US 2021/0002039 A1), incorporating the grooves and columns of Harman into the housings of Eichelkraut would not necessarily result in gaps between adjacent the first chamber and the second chamber are in air communication through each of the gaps as claimed without the use of hindsight.

Regarding claim 6, the closest prior art drawn to Eichelkraut fails to show or make obvious the claimed combination of elements as Eichelkraut does not teach a sheath. The teaching reference of Weir fails to remedy these deficiencies as Weir does not teach the sheath in relation to a clamp element. Similarly, the reference of Russo, which does teach a clamp element, does not teach a sheath. As such, the specific relationship between the sheath and an incorporated clamp element would be uncertain, and thus one of ordinary skill in the art would lack specific motivation to combine said elements in the manner as claimed.

Regarding claim 9, the closest prior art drawn to Eichelkraut fails to show or make obvious the claimed combination of elements as Eichelkraut does not teach a sheath. The teaching reference of Weir fails to remedy these deficiencies as Weir teaches a sheath that is external to both the various housings and the cap of Weir (Fig. 4B, element 22). Similarly, the reference of Heil, which does teach a cap element, does not teach a sheath. As such, the specific relationship between the sheath and an incorporated cap element/cap seat would be uncertain, and thus one of ordinary skill in the art would lack specific motivation to combine said elements in the manner as claimed.

Regarding claim 24, the closest prior art drawn to Eichelkraut fails to show or make obvious the claimed combination of elements as Eichelkraut does not teach a sheath. The 
Claims 25 - 27 are similarly objected to as being dependent on claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781